Citation Nr: 0524920	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left thigh with lateral femoral cutaneous 
neuropathy and retained foreign body, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1968 until 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

This matter was previously before the Board in November 2003.  
At that time, a remand was ordered to accomplish additional 
development.

It is observed that the claims folder does not contain a VA 
Form 9.  However, a communication received by VA on January 
29, 2002, satisfies the requirements of a timely substantive 
appeal.  See 38 U.S.C.A. § 7105.  


FINDING OF FACT

Throughout the rating period on appeal, the service-connected 
residuals of a gunshot wound to the left thigh, with lateral 
femoral cutaneous neuropathy and retained foreign body, have 
been shown to be productive of no more than moderate 
incomplete paralysis.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for residuals of a gunshot wound to the left thigh, 
with lateral femoral cutaneous neuropathy and retained 
foreign body, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.124a, 
Diagnostic Code 8526 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, the VCAA duty to notify was satisfied by 
means of January 2003 and May 2004 VA letters to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of 
his/her and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The VA letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the VA.  In addition, the May 2005 supplemental 
statement of the case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the record contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

The veteran is claiming entitlement to an increased rating.  
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

It is noted that disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).

At present, the veteran is assigned a 20 percent evaluation 
for residuals of a gunshot wound to the left thigh with 
lateral femoral cutaneous neuropathy and retained foreign 
body, pursuant to Diagnostic Code 8526.  Under that Code 
section, a 20 percent rating is warranted for moderate 
incomplete paralysis of the anterior crural (femoral) nerve.  
The next-higher 30 percent evaluation is for application when 
the evidence demonstrates severe incomplete paralysis.  
Finally, where the evidence reveals complete paralysis, a 40 
percent rating applies.  

In the present case, the veteran's neurological symptoms of 
the left thigh include decreased sensation.  In this regard, 
an April 2002 VA outpatient treatment report indicated 
decreased sensation to light pinprick.  Subsequent VA records 
continue to reflect decreased sensation in the lateral aspect 
of the left leg in the distribution of the lateral femoral 
cutaneous nerve.  One such record, dated in May 2002, noted 
that proprioception and vibration were symmetrical.  Deep 
tendon reflexes were also symmetrical and the Romberg test 
was negative.  Next, in an October 2002 VA treatment report, 
there was decreased sensation with slight palpation of the 
lateral left thigh.  Finally, at his July 2004 VA 
examination, the veteran's neuropathy was described as 
"partial" and "mild."   

The competent evidence of record also reveals the veteran's 
disability picture to include decreased strength of the left 
thigh.  Indeed, an October 2002 VA outpatient treatment 
record revealed +4/5 great toe strength and +4/5 strength on 
resistive inversion, eversion, dorsiflexion and plantar 
flexion of the left foot as compared to the right.  
Furthermore, a November 2003 VA clinical record showed 3/5 
strength in the great toe, as well as for resistive 
inversion, eversion, dorsiflexion and plantar flexion of the 
left foot as compared to right.  

Based on the evidence as described above, the Board finds no 
support for the next-higher 30 percent rating under 
Diagnostic Code 8526.  Rather, the findings detailed above 
are commensurate with no more than moderate incomplete 
paralysis, which has already been contemplated in the 
currently assigned 20 percent rating.  In so concluding, the 
Board again observes that the veteran's neurological symptoms 
were found to be "mild" following a thorough VA examination 
in July 2004.  Moreover, that examination report showed that 
the veteran's left leg was only 10 percent weaker than the 
right with respect to knee extension, leg abduction and leg 
adduction.   

The Board has considered whether any additional neurologic 
Code sections are relevant to the veteran's claim.  However, 
as demonstrated in a May 2002 neurologic consult, the 
veteran's sensory deficit was limited to the distribution of 
the lateral femoral cutaneous nerve.  Indeed, an earlier 
October 2001 VA report referenced an EMG study, which showed 
normal peroneal, motor and sural sensory nerve conduction.  
Based on the foregoing, there is no basis for evaluating the 
neurologic residuals of the veteran's left thigh gunshot 
wound under any Diagnostic Code other than 8526.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation for any muscular injury associated 
with his gunshot wound residuals pursuant to Diagnostic Code 
5313 or 5314 (concerning the muscle groups of the upper 
legs).  In this vein, the evidence reflects consistent 
orthopedic complaints with respect to the lower left 
extremity.  Specifically, an October 2001 VA examination 
revealed complaints of a dull aching sensation in the left 
leg.  The veteran reported difficulty with prolonged standing 
and with weight-bearing activity.  Subsequent outpatient 
treatment reports revealed complaints of pain ranging from 6 
out of 10 to 9 out of 10 in intensity.  Such reports further 
revealed that at times, his left thigh pain reached a 10 out 
of 10.  A January 2003 VA record showed that the veteran was 
taking Darvocet to control his left leg pain symptoms and was 
also using a TENs unit.  An April 2003 VA report indicated 
that the veteran walked with a cane. 

Despite the veteran's complaints of left leg pain, there is 
no basis for a separate evaluation of his gunshot wound 
residuals under either Diagnostic Code 5313 or 5314.  Indeed, 
there is no objective manifestation of muscular defects such 
as to warrant a separate evaluation here.  For example, a May 
2002 VA clinical record showed no fasciculation or atrophy of 
the left leg muscles.  An October 2002 VA record revealed 
that there was no excessive loss of muscle mass or tissue 
loss.
Additionally, upon VA examination in July 2004, there was no 
evidence of disuse atrophy and no muscle atrophy.  The 
quadriceps circumference was equal in both legs.  His knee 
joint was normal, the ligaments were stable and there was no 
loss of motion.  Finally, the July 2004 VA neurologic 
examination noted normal muscle tone and coordination of the 
left thigh.  

In the present case, functional impairment due to pain, 
weakness, incoordination, fatigability or other similar 
factors are for consideration.  Moreover, while 38 C.F.R. 
§ 4.40 would allow for an increased rating merely on the 
basis of functional deficit merely due to pain, here there is 
no showing of functional loss due to pain.  To the contrary, 
the VA examiner in July 2004 noted that there were no 
significant objective manifestations to demonstrate 
functional impairment due to pain.  There was no evidence of 
disuse atrophy of the left thigh.

The Board has also considered whether a separate evaluation 
is appropriate for the veteran's scar residuals of the left 
thigh.  In this regard, a January 2001 VA examination noted a 
4-inch scar on the on the upper medial side of the left 
thigh.  
Such scar was nontender and there was no adhesion.  
Subsequent VA examination in October 2001 revealed that the 
scar was mildly dark in color but there was no tenderness or 
adhesion.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (as 
in effect prior to, and from, August 30, 2002).

In order for a separate scar evaluation to be warranted, the 
evidence must reveal symptomatology that is distinct from the 
service-connected gunshot wound residuals, including femoral 
cutaneous neuropathy.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, given the asymptomatic nature of the 
veteran's left thigh scar, as described above, there is no 
basis for a separate evaluation here.  

In conclusion, the evidence of record shows a disability 
picture that is consistent with the currently assigned 20 
percent evaluation under Diagnostic Code 8526 for moderate 
incomplete paralysis of the femoral nerve.  The evidence 
fails to establish severe incomplete paralysis.  The evidence 
also fails to justify assignment of a separate evaluation for 
a muscle injury associated with the left thigh gunshot wound, 
or for a scar of the left thigh.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

A rating in excess of 20 percent for gunshot wound residuals 
to the left thigh, with lateral femoral cutaneous neuropathy 
and retained foreign body, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


